Citation Nr: 0501628	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  02-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disability.  The veteran provided testimony at a 
personal hearing at the RO in January 2003.  


REMAND

At the January 2003 RO hearing, the veteran testified that he 
received treatment for his claimed low back disability at the 
Brooklyn, New York VA Medical Center after his separation 
from service in January 1973.  He stated that he went to such 
facility on approximately three occasions.  The veteran 
specifically stated that X-rays were taken at that time.  

The Board notes that the veteran filed a claim for service 
connection for several conditions in September 1993.  He 
submitted an authorization form for the Brooklyn, New York VA 
Medical Center with a notation that he received treatment in 
1979.  In May 1994, the RO requested outpatient treatment 
records from such facility solely since 1979.  In June 1974, 
the RO received a response from such facility that a search 
had indicated no record of treatment or hospitalization.  It 
is unclear whether the facility searched for treatment 
records prior to 1979.  

In an Application for Compensation or Pension received in 
June 1994, the veteran reported that he had received 
treatment for several claimed disorders at the Brooklyn, New 
York VA Medical Center in 1974 and 1975.  He also submitted 
an authorization form for such facility which noted treatment 
at such facility in 1974 and 1975.  The Board notes that the 
RO did not attempt to obtain additional treatment records 
from such facility.  The veteran submitted his initial claim 
for service connection for a low back disability in August 
1994.  

The Board notes that the veteran has testified that he 
received treatment for his claimed low back disability at a 
VA facility subsequent to his separation from service in 
1973.  It does not appear that the RO has specifically 
requested such records.  Given such factors, the Board must 
remand the case to obtain such records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004); Bell v. Derwinksi, 2 
Vet.App. (1992).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain copies of all the 
veteran's outpatient and inpatient 
treatment records dated from January 1973 
to the present, from the Brooklyn, New 
York VA Medical Center.  

2.  Thereafter, the RO should review the 
claim for service connection for a low 
back disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




